EXAMINER'S AMENDMENT/COMMENT
This Office Action is in response to the amendment filed 2/15/22.  Amendments to the specification have been entered.  In response to the amendment, the objections to the drawings and specification have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of U.S. Patent No. 3,326,211 to Logue et al.  Logue et al. discloses a reusable cast-like appliance (10) comprising first and second thermally response polymer layers (17,18) having a heating element (20) therebetween.  The appliance also includes electrical connectors (22) for connecting an electrical energy source to soften the cast for shaping.
Logue et al. fails to teach or fairly suggest to one of ordinary skill in the art alone or in combination, “a temperature sensor communicating with at least the first layer or the second layer of the first thermally-responsive polymer; one or more electrical connectors electrically communicating with the one or more heating elements; an electrical controller detachably connectable to at least one of the one or more electrical connectors of the composite for providing an electrical current to the one or more 
Claims 2-17 are necessarily allowed by virtue of their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KIM M LEWIS/Primary Examiner, Art Unit 3786